Citation Nr: 0604006	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.  



REPRESENTATION

Veteran represented by: Jewish War Veterans of the United 
States



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from December 1943 to April 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
   
The Board remanded this in May 2004 for additional 
development.  In December 2005, the Board requested a 
Veteran's Health Administration (VHA) opinion.  In January 
2006, after the veteran was given the opportunity to respond 
to the VHA opinion, he stated that he had no further evidence 
to submit.  


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the hearing loss in the right ear is related to the veteran's 
active military service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5102, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his active service caused his current 
right ear hearing loss.  Specifically, the veteran stated 
that he was in close proximity to a grenade explosion, and 
that he was exposed to noise in Iwo Jima and Okinawa during 
WWII.  The veteran is currently service-connected for left 
ear hearing loss as aggravated during service, and tinnitus.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

At the veteran's entrance exam in November 1943, his right 
ear hearing measured 15/15 at whispered voice testing.  At 
the veteran's separation examination in April 1946, his right 
ear hearing again measured 15/15 at whispered voice; on 
conversational testing, the veteran's right ear hearing 
measured 8/20.  

The veteran stated that he has been treated for hearing loss 
since the 1950's, but is unable to produce the records as the 
physicians are now deceased.  Non-VA audiology examinations 
conducted in 1990 and 1995 show hearing loss in the right 
ear.

In an August 2002 VA audiology exam, the veteran had an 
average pure tone threshold hearing loss of 76 in the right 
ear with speech recognition ability of 78 percent in the 
right ear.  The examiner stated that the veteran had normal 
hearing in his right ear at 500 through 750 HZ and a 
moderately severe to severe sensorineural hearing loss at 
1000 through 4000 HZ.  The examiner stated that as the claims 
file was unavailable for review, he was unable to give an 
opinion as to the likely etiology of the right ear hearing 
loss without resorting to speculation.

On the authorized VA audiological evaluation in June 2004, 
the veteran had an average pure tone threshold hearing loss 
of 56 in the right ear with speech recognition ability of 86 
percent in the right ear.  The examiner noted that the 
veteran experiences hearing difficulties at all times.  The 
examiner stated that at separation, the veteran's hearing was 
judged by a speech reception test to be within normal limits 
in both ears, and that the record was silent as to a 
diagnosis of hearing loss until 1990.  Based on the length of 
time between separation and a diagnosis, the examiner felt 
that the veteran's right ear hearing loss was not service-
connected.

In December 2005, the Board requested and received a VHA 
opinion.  After reviewing the claims file, the examiner noted 
that the veteran had left ear hearing loss, possibly due to 
the veteran's proximity to a grenade explosion.  The examiner 
opined that it would be unusual for the left ear to have 
experienced hearing loss if the right ear had not also 
experienced hearing loss.  The examiner stated that it was at 
least as likely as not that a portion, but not all, of the 
veteran's right ear hearing loss is related to military 
service.  The examiner also stated that it is at least as 
likely as not that aging effects contributed to the current 
hearing loss.

Both VA examiners and the VHA concluded that the veteran 
currently experiences right ear hearing loss, which meets the 
criteria for VA purposes.  See 38 C.F.R. § 3.385.  

As right ear hearing loss was first documented after service 
and is currently shown, the remaining question is whether the 
evidence, including that pertinent to service, establishes 
that the right ear hearing loss was incurred during service.  
38 C.F.R. 
§ 3.303(d).  In this case, there is evidence from that the 
veteran that he was close to a grenade explosion, which 
establishes excessive noise exposure in service.  The veteran 
also stated that he has been seeing doctors for his hearing 
loss since the 1950's, but the records are unavailable as the 
physicians are now deceased.  Not only is the veteran 
competent to prove that he exhibited such symptoms during 
service, his statements are credible.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

There is also competent medical evidence of a nexus between 
the in service excessive noise exposure and current right ear 
hearing loss.  The veteran has reported treatment for hearing 
loss since the 1950's.  The VHA examiner noted that it would 
be unlikely for only the service-connected left ear to be 
affected by the noise from a grenade explosion, leaving the 
right ear unaffected.  The VHA examiner, based on a review of 
the veteran's claims file and the medical history, stated 
that it was at least as likely as not that a portion, but not 
all, of the veteran's right ear hearing loss is related to 
service.  

The Board recognizes that there are two conflicting opinions 
of record concerning the nexus; the VHA examiner opined that 
the right ear hearing loss was at least as likely as not 
related to service, whereas the VA examiner in June 2004 felt 
that the right ear hearing loss was not related to service.  

Here, the Board finds the VHA opinion more persuasive that 
the June 2004 VA examiner's opinion.  The June 2004 VA 
examiner based his report on the fact that the veteran had 
not reported hearing trouble for several years following 
separation, there was no diagnosis of hearing loss until 
1990, and that the veteran's hearing levels were normal at 
separation.  However, the veteran's separation examination 
does report that the veteran's right ear hearing measured 
8/20.  Additionally, the veteran reports that he has sought 
treatment for his hearing loss since the 1950's.  It is 
unclear from the June 2004 VA examiner's report if these 
facts were noted.  The VHA opinion examiner, however, 
specifically made note of the veteran's separation 
examination and the veteran's medical history in his report.  
Thus, the VHA opinion is considered complete since the 
examiner reviewed and considered the entirety of the 
veteran's claims file.  

Therefore, based on the competent medical evidence of record, 
the Board finds that the right ear hearing loss is related to 
service.  Accordingly, the veteran's claim for service 
connection for a right ear hearing loss is granted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002 & Supp. 2005).  Given the 
favorable outcome as noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Service connection for hearing loss in the right ear is 
granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


